           Case 1:21-cv-00156-JL Document 30 Filed 08/17/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Weston J. Stow

      v.                                          Case No. 21-cv-156-JL

Northern NH Correctional Facility, Warden


                                      ORDER


      After due consideration of the objection filed, documents

no. 24 through 29, and the Endorsed Order by Magistrate Judge

Andrea J. Johnstone, dated August 16, 2021, I herewith approve

the Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 15, 2021.          Additionally, finding that the

petitioner has failed to make substantial showing of the denial

of a constitutional right, the court declines to issue a

certificate of appealability.          See 28 U.S.C. § 2253(c)(2); Rule

11, Rules Governing Habeas Corpus Cases Under Section 2254;

First Cir. LR 22.0.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: August 17, 2021

cc:   Weston J. Stow, pro se
